 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     MARTIN A. IMHOF III,
 8
                                Plaintiff,                  CASE NO. C19-5157-BAT
 9
            v.                                              ORDER RE AWARD OF EAJA
                                                            ATTORNEY’S FEES AND COSTS
10
     COMMISSIONER OF SOCIAL SECURITY,                       28 U.S.C. § 2412
11
                                Defendant.
12

13                                                 ORDER

14          Based upon the motion of the plaintiff, for which there is no opposition, it is hereby

15          Ordered, Adjudged, and Decreed that the plaintiff shall have a judgement against the

16   defendant for attorney’s fees and expenses pursuant to the Equal Access to Justice Act (EAJA),

17   28 U.S.C. § 2412, et. seq. in the amount of $9,874.85 for attorney’s and paralegal fees, and

18   expenses in the sum of $13.70 for service of the summons and complaint in this matter, for a

19   total award of $9,888.55. It is further

20          Ordered, Adjudged, and Decreed that in accordance with Astrue v. Ratliff, 560 U.S. 586,

21   586, 130 S. Ct. 2521, 2522, 177 L. Ed. 2d 91 (2010), plaintiff’s EAJA fees and expenses award

22   is subject to any offset allowed pursuant to the Department of the Treasury’s Offset Program. See

23   Id. If it is determined that the plaintiff’s EAJA award is not the subject to any offset allowed




     ORDER RE AWARD OF EAJA ATTORNEY’S FEES AND COSTS - 1
 1   pursuant to the Department of the Treasury’s Offset Program, then the check for the EAJA fees

 2   and expenses shall be made payable to and mailed to plaintiff’s counsel, Charles W. Talbot, Esq.,

 3   at Talbot and Associates, P.S., 5005 Center Street, Suite E, Tacoma, Washington 98409.

 4          DATED this 24th day of October, 2019.

 5

 6                                                       A
                                                         BRIAN A. TSUCHIDA
 7                                                       Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     28 U.S.C. § 2412 - 2
